Order entered July 25, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00665-CV

          TEXAS HEALTH PRESBYTERIAN HOSPITAL DALLAS, Appellant

                                              V.

                                  DENA BURCH, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-06083-D

                                          ORDER
       We GRANT appellee’s motion to extend time to file brief and ORDER the brief be filed

no later than August 27, 2014. Appellee is cautioned that no further extensions will be granted

absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE